Citation Nr: 0532044	
Decision Date: 11/28/05    Archive Date: 12/07/05	

DOCKET NO.  03-29 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 28, 
1997, for service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion 



WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran had active service from March 1966 to March 1968.  
His service included a tour of duty in the Republic of 
Vietnam.  


FINDING OF FACT

The veteran did not file a claim for service connection for 
diabetes mellitus until January 28, 1997.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 28, 
1997, for the award of service for diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (2001); 38 C.F.R. 
§§ 3.400(b)(ii)(2), 816 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he contacted two VA facilities as 
early as 1971 and was told that he could not file a claim for 
diabetes.  He asserts further that his diabetes was 
discovered shortly before that time when he was turned down 
for an application for insurance.  

The veteran filed an original claim for compensation in 
April 1968 for shrapnel wounds of the right leg.  Diabetes 
mellitus was not mentioned on that application.  A medical 
examination was conducted by the VA in May 1968 and there 
were neither complaints nor findings indicative of diabetes 
mellitus.  Specifically, a urinalysis was reported to be 
normal.

In November 1994, the veteran filed a claim with respect to 
his right leg wounds.  In June 1995, the VA denied the 
veteran's claim for an increased evaluation for shell 
fragment wound scars of the right leg.  In connection with 
his application at that time, treatment records were received 
which indicated that the veteran was an insulin-dependent 
diabetic.  The next communication from the veteran was 
received on January 28, 1997, at which time he claimed, inter 
alia, benefits for severe peripheral neuropathy.  Service 
connection for diabetes mellitus was ultimately granted in a 
rating decision of August 14, 2001, and the effective date 
was assigned to be July 9, 2001.  A subsequent rating 
decision of March 8, 2002, made the effective date for 
service connection for diabetes mellitus to be January 28, 
1997.

Although the veteran's claim in 1994 specifically put the VA 
on notice that he had and had had diabetes mellitus for an 
extended period of time, there was no basis for the VA to 
interpret those findings as raising a claim for diabetes 
mellitus, because they did not show the presence of diabetes 
at any time close to military service or specifically the 
year immediately after military service.  It was not until 
later when, in 2001, the statute was changed in order to 
permit the presumptive grant of service connection for 
individuals who served in the Republic of Vietnam, for 
diabetes mellitus.  The regional office properly then 
adjusted the veteran's effective date to the day he filed his 
claim because he was outside of the group covered by the 
Nehmer stipulation.  (Nehmer v. United States Department of 
Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.)

The regional office has made attempts to obtain records from 
the Decatur and the Asheville VA medical facilities, but none 
was obtained earlier than 1997.  

The claims folder does not reveal that the veteran received 
appropriate notice required by the Veterans Claims Assistance 
Act of 2000 (VCAA) in this appeal. It is apparent, however, 
that the veteran had been informed, primarily in the 
Statement of the Case and the Supplemental Statement of the 
Case, of what was necessary for him to prevail in his request 
for an earlier effective date.  Under these circumstances any 
error in notification to the veteran is not considered 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
119 (2005).  The information  contained in the claims file, 
which was given to the veteran and who was represented during 
the process, indicates to a reasonable certainty that he had 
actual knowledge of what was necessary for him to prevail on 
his claim. 


ORDER

Entitlement to an effective date earlier than January 28, 
1997, for the grant of service connection for diabetes 
mellitus is denied.   



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


